


Exhibit 10.46

 

 

SUBORDINATED CONTINGENT PROMISSORY NOTE

 

$550,000,000

 

Dated: May 24, 2004

 

FOR VALUE RECEIVED, the undersigned, GENWORTH FINANCIAL, INC., a Delaware
corporation (the “Company”) hereby promises, subject to Section 2, to pay to the
order of GE FINANCIAL ASSURANCE HOLDINGS, INC., a Delaware corporation
(“GEFAHI”), or to any other permitted holders of this Note (GEFAHI or such other
holders being the “Holders”), the principal amount of FIVE HUNDRED FIFTY MILLION
UNITED STATES DOLLARS (U.S. $550,000,000) on the Maturity Date or, if
applicable, the Extended Maturity Date.  Principal hereunder is payable in
lawful money of the United States of America to GEFAHI at its principal place of
business at 6620 West Broad Street, Richmond, Virginia, 23230, or to any other
Holder at such other place as such Holder may designate from time to time in
writing (such principal place of business or other place being the “Payment
Place”), in cash or other immediately available funds.  Unless otherwise defined
in the text of this Note, capitalized terms used herein shall have the meaning
ascribed to such terms in Section 12.

 

SECTION 1.  Interest.  The principal amount of this Note shall not bear
interest.

 

SECTION 2.  Payment of Principal.

 

(a)                                  Scheduled Payment on the Maturity Date. 
Subject to Section 2(e), on the Maturity Date, the Company shall pay to the
Holders, in cash or other immediately available funds, the lowest of (i) the
entire unpaid principal amount of this Note, (ii) if any Regulatory Approval or
Rating Agency Affirmation obtained prior to the Maturity Date specifies a
withdrawal or a dividend (whether ordinary or extraordinary) in an amount less
than $700,000,000, the excess of the lowest amount so specified over
$150,000,000, (iii) if any Rating Agency Affirmation obtained prior to the
Maturity Date specifies the payment of the principal amount of this Note in an
amount less than $550,000,000, the amount so specified and (iv) if one or more
of the Rating Agency Affirmations are not obtained prior to the Maturity Date,
zero (such lesser amount, the “Payment Amount”).

 

(b)                                 Scheduled Payment on the Extended Maturity
Date.  On the Extended Maturity Date, the Company shall pay to the Holders, in
cash or other immediately available funds, the lowest of (i) the Extended
Payment Amount, (ii) if any Rating Agency Affirmation obtained after the
Maturity Date specifies a withdrawal or a dividend (whether ordinary or
extraordinary) in an amount less than the excess, if any, of (w) the amount
specified in any Regulatory Approval for a withdrawal or dividend over (x) the
amount specified in any Interim Rating Agency Affirmation for a withdrawal or a
dividend (whether ordinary or extraordinary) (or zero, if one or more of the
Rating Agency Affirmations are not obtained prior to the Maturity Date), the
amount so specified less the excess of (y) $150,000,000 over (z) the amount
specified in any Interim

 

--------------------------------------------------------------------------------


 

Rating Agency Affirmation (or zero, if one or more of the Rating Agency
Affirmations are not obtained prior to the Maturity Date), (iii) if any Rating
Agency Affirmation obtained after the Maturity Date specifies the payment of the
principal amount of this Note in an amount less than the Extended Payment
Amount, the amount so specified and (iv) if one or more of the Rating Agency
Affirmations are not obtained prior to the Extended Maturity Date, zero. 

 

(c)                                  Mandatory Prepayment.  If both the
Regulatory Approvals and the Rating Agency Affirmations are obtained: (i) on or
prior to October 31, 2004, any Holder may in its sole discretion, by written
notice to the Company delivered on or prior to October 31, 2004, demand
prepayment of the Payment Amount on December 31, 2004; or (ii) after October 31,
2004, but at least 60 days prior to the Maturity Date, any Holder may in its
sole discretion, by written notice to the Company, demand prepayment of the
Payment Amount on the date that is 60 days after the date of such notice so long
as, on the date of such notice, such Holder believes in good faith that GEFAHI
and its affiliates will beneficially own 50% or less of the Common Stock of the
Company on such payment date.

 

(d)                                 Optional Prepayment.  The Company may, at
any time and from time to time, without premium or penalty, prepay all or a
portion of the unpaid principal amount of this Note in cash or other immediately
available funds. 

 

(e)                                  Termination.  Notwithstanding anything to
the contrary set forth in this Note, if one or more of the Regulatory Approvals
are not obtained on or prior to May 23, 2005 (the “Termination Date”) this Note
shall thereupon terminate in all respects and no amount shall be payable by the
Company to the Holders hereunder. 

 

SECTION 3.  Events of Default. 

 

(a)                                  For purposes of this Note, an “Event of
Default” shall be deemed to have occurred upon:

 

(i)                                     any failure by the Company to pay all or
any portion of principal under this Note when the same shall be due and payable
in accordance with the terms hereof, whether on the Maturity Date, by
acceleration or otherwise, which failure continues unremedied for a period of 30
Business Days; or

 

(ii)                                  (A) the filing by the Company or any of
its Significant Subsidiaries of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of its debts under
Title 11 of the United States Code (or corresponding provisions of future laws)
or any other applicable bankruptcy, insolvency or similar law, or the filing by
the Company or any of its Significant Subsidiaries of an answer consenting to or
acquiescing in any such petition, (B) the making by the Company or any of its
Significant Subsidiaries of any assignment for the benefit of its creditors, or
the admission by the Company or any of its Significant Subsidiaries in writing
of its inability to pay its debts as they become due, (C) the filing of (x) an

 

2

--------------------------------------------------------------------------------


 

involuntary petition against the Company or any of its Significant Subsidiaries
under Title 11 of the United States Code, or any other applicable bankruptcy,
insolvency or similar law (or corresponding provisions of future laws), (y) an
application for the appointment of a custodian, receiver, trustee or other
similar official for the Company or any of its Significant Subsidiaries for all
or a substantial part of the assets of the Company or any of its Significant
Subsidiaries or (z) an involuntary petition against the Company or any of its
Significant Subsidiaries seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of the Company or any
of its Significant Subsidiaries or any of the Company’s or any such Significant
Subsidiary’s debts under any other federal or state insolvency law, provided
that any such filing shall not have been vacated, set aside or stayed within a
45 day period from the date thereof, or (D) the entry against the Company or any
of its Significant Subsidiaries of a final and nonappealable order for relief
under any bankruptcy, insolvency or similar law now or hereafter in effect.

 

(b)                                 Upon the occurrence and during the
continuance of any Event of Default described in Section 3(a)(i), the Holder
may, by written notice to the Company, declare all or any portion of the unpaid
principal amount of this Note to be immediately due and payable.  Upon the
occurrence of any Event of Default described in Section 3(a)(ii), the unpaid
principal amount of this Note shall automatically become due and payable,
without any action or notice by the Holder.  Demand, presentment, protest and
notice of non-payment are hereby waived by the Company.

 

SECTION 4.  Subordination. 

 

(a)                                  Note Subordinated to Senior Debt.  The
Company covenants and agrees, and GEFAHI and each other Holder of this Note by
its acceptance hereof likewise covenants and agrees, that all payments of the
principal of this Note (collectively, the “Subordinated Debt”) shall be
subordinated in accordance with the provisions of this Section 4 to the prior
payment in full of all Senior Debt of the Company. 

 

(b)                                 Priority and Payment Over of Proceeds in
Certain Events.

 

(i)                                     Subordination on Dissolution,
Liquidation or Reorganization of the Company.  Upon payment or distribution of
assets or securities of the Company of any kind or character, whether in cash,
property or securities, upon any dissolution or winding up or total or partial
liquidation or reorganization of the Company, whether voluntary or involuntary,
or in bankruptcy, insolvency, receivership or other proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Company (each such event, if any, herein referred to as a
“Proceeding”), all Senior Debt shall first be paid in full in cash, or payment
provided for in cash or cash equivalents in a manner satisfactory to the holders
of Senior Debt, before any direct or indirect payments or distributions,
including, without limitation, by exercise of set-off, of any cash, property or
securities on account of this Note and to that end the holders of Senior Debt
shall be entitled to receive (pro rata on the basis of the respective amounts of
Senior Debt held by them) directly, for application to the payment thereof (to
the extent necessary to pay all Senior Debt in full in cash after giving effect
to any

 

3

--------------------------------------------------------------------------------


 

substantially concurrent payment or distribution to or provision for payment to
the holders of such Senior Debt), any payment or distribution of any kind or
character, whether in cash, property or securities, in respect of the
Subordinated Debt, except that the Holders may receive and retain equity
securities of the Company or debt securities of the Company that are
subordinated to Senior Debt (and any debt securities issued in exchange for
Senior Debt) to substantially the same extent as, or to a greater extent than,
this Note is subordinated to the Senior Debt pursuant to this Section 4.  The
holders of Senior Debt are hereby authorized to file an appropriate claim for
and on behalf of any Holder if such Holder does not file, and there is not
otherwise filed on behalf of such Holder, a proper claim or proof of claim in
the form required in any Proceeding prior to 30 days before the expiration of
the time to file such claim or claims.

 

(ii)                                  Subordination on Default in Senior Debt. 
No direct or indirect payment by or on behalf of the Company with respect to the
Subordinated Debt, whether pursuant to the terms of this Note, upon acceleration
or otherwise, shall be made if at the time of such payment there exists (i) a
default in the payment of all or any portion of principal of (premium, if any),
interest on, fees or other amounts owing in connection with any Senior Debt, or
(ii) any other default under any document or instrument governing or evidencing
any Senior Debt, and the maturity of such Senior Debt is accelerated in
accordance with its terms unless, in either case, (A) the default has been cured
or waived in writing and any such acceleration has been rescinded or (B) such
Senior Debt has been paid in full in cash.  During the continuance of any
default (other than a default described in clause (i) or (ii) of the preceding
sentence) with respect to any Designated Senior Debt pursuant to which the
maturity thereof may be accelerated immediately without further notice (except
any notice required to affect the acceleration) or the expiration of any
applicable grace period, the Company may not make any payment with respect to
the Subordinated Debt for a period commencing upon receipt by the Company of a
written notice (a “Payment Blockage Notice”) (which shall specify all defaults
existing under such Designated Senior Debt on the date of such notice and of
which the holder thereof or representative giving such notice had actual
knowledge at such time) of the commencement of such period from such holder or
representative, and ending upon the earlier of (i) waiver or cure of all
defaults under such Designated Senior Debt, (ii) termination of such period by
written notice from the holders of such Designated Senior Debt and (iii)
completion of the 179th day after the beginning of such period.  Not more than
one Payment Blockage Notice with respect to all issues of Designated Senior Debt
may be given in any consecutive 360-day period, irrespective of the number of
defaults with respect to one or more issues of Designated Senior Debt during
such period.  No default under such Designated Senior Debt that existed at the
time any Payment Blockage Notice is given may be the basis for any subsequent
Payment Blockage Notice.  Upon termination of any such period, the Company shall
resume payments on account of the Subordinated Debt, subject to the provisions
of Sections 4(a) and 4(b) hereof.

 

(iii)                               Rights and Obligations of Holders.

 

(1)                                  If, notwithstanding Section 4(b)(i) and
(ii) prohibiting such payment or distribution, any Holder shall have received
any payment or

 

4

--------------------------------------------------------------------------------


 

distribution on account of the Subordinated Debt at a time when such payment is
prohibited by such provision before the Senior Debt is paid in full in cash,
then and in such event, such payment or distribution shall be received and held
in trust by such Holder apart from their other assets and paid over or delivered
to the holders of the Senior Debt remaining unpaid to the extent necessary to
pay in full in cash the principal of (premium, if any), and interest on, such
Senior Debt in accordance with its terms and after giving effect to any
concurrent payment or distribution to the holders of such Senior Debt.

 

(2)                                  Nothing contained in this Section 4 will
limit the right of the Holders of Subordinated Debt to take any action to
accelerate the maturity of the Subordinated Debt pursuant to Section 3(b)
hereof; provided, however, that all Senior Debt then due or thereafter declared
to be due shall first be paid in full in cash before the Holders are entitled to
receive any payment from the Company of this Note.

 

(3)                                  Upon any payment or distribution of assets
or securities referred to in this Section 4, the Holders shall be entitled to
rely upon any order or decree of a court of competent jurisdiction in which such
Proceeding is pending, and upon a certificate of the receiver, trustee in
bankruptcy, liquidating trustee, agent or other person making any such payment
or distribution, delivered to the Holders for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of Senior Debt
and other Indebtedness of the Company, the amount thereof or payable thereon,
the amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Section 4.

 

(c)                                  Rights of Holders of Senior Debt Not To Be
Impaired.  No right of any present or future holder of any Senior Debt to
enforce subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act by any such holder, or by
any noncompliance by the Company with the terms and provisions and covenants
herein regardless of any knowledge thereof such holder may have or otherwise be
charged with.

 

The provisions of this Section 4 are intended to be for the benefit of, and
shall be enforceable directly by, the holders of the Senior Debt.  The Company
and each Holder of this Note, by its acceptance hereof, acknowledges that the
holders of the Senior Debt are relying upon the provisions of this Section 4 in
extending such Senior Debt.

 

(d)                                 Subrogation.  Upon the payment in full of
all Senior Debt in cash, the Holders shall be subrogated to the extent of the
payments or distributions made to the holders of, or otherwise applied to
payment of, the Senior Debt pursuant to the provisions of this Section 4 and to
the rights of the holders of Senior Debt to receive payments or distributions of
assets of the Company made on the Senior Debt until this Note shall be paid in
full.   For purposes of such subrogation, no payments or distributions to
holders of Senior Debt of any cash, property or securities to which Holders of
this Note would be entitled except for the provisions of this Section 4, and no
payment over pursuant to the provisions of this Section 4 to holders of Senior
Debt by the Holders, shall, as between the Company and the Holders, be deemed to
be payment by the Company to or on

 

5

--------------------------------------------------------------------------------


 

account of Senior Debt, it being understood that the provisions of this Section
4 are solely for the purpose of defining the relative rights of the holders of
Senior Debt, on the one hand, and the Holders, on the other hand.

 

If any payment or distribution to which the Holders would otherwise have been
entitled but for the provisions of this Section 4 shall have been applied,
pursuant to the provisions of this Section 4, to the payment of Senior Debt, the
Holders shall be entitled to receive from the holders of Senior Debt at the time
outstanding any payments or distributions received by such holders of Senior
Debt in excess of the amount sufficient to pay all Senior Debt in full in cash.

 

(e)                                  Obligations of the Company Unconditional. 
Subject to Section 2, nothing contained in this Section 4 or elsewhere in this
Note is intended to or shall impair, as between the Company and the Holders, the
obligations of the Company, which are absolute and unconditional, to pay to the
Holders the principal of this Note as and when the same shall become due and
payable in accordance with its terms, or is intended to or shall affect the
relative rights of the Holders and creditors of the Company other than the
holders of the Senior Debt, nor shall anything herein or therein prevent any
Holder from exercising all remedies otherwise permitted by applicable law upon
the occurrence of an Event of Default under this Note, subject to the rights, if
any, under this Section 4 of the holders of Senior Debt in respect of cash,
property or securities of the Company received upon the exercise of any such
remedy.

 

The failure to make a payment on account of this Note by reason of any provision
of this Section 4 shall not be construed as preventing the occurrence of an
Event of Default hereunder.

 

(f)                                    Notice to Holders.  The Company shall
give prompt written notice to each Holder of any fact known to the Company which
would prohibit the making of any payment on or in respect of this Note, but
failure to give such notice shall not affect the subordination of the
Subordinated Debt to the Senior Debt provided in this Section 4. 
Notwithstanding the provisions of this Section 4 or any other provision of this
Note, no Holder shall be charged with knowledge of the existence of any facts
which would prohibit the making of any payment to or in respect of this Note,
unless and until the Holders shall have received written notice thereof from the
Company or a representative of or holder of Senior Debt, and, prior to the
receipt of any such written notice, subject to the provisions of this Section 4,
the Holders shall be entitled in all respects to assume no such facts exist. 
Nothing contained in this Section 4(f) shall limit the right of the holders of
Senior Debt to recover payments as contemplated by Sections 4(a) and 4(b).

 

(g)                                 Right of Any Holder as Holder of Senior
Debt.  Any Holder in its individual capacity shall be entitled to all the rights
set forth in this Section 4 with respect to any Senior Debt which may at any
time be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Note shall deprive such Holder of any of its rights as such
holder.

 

6

--------------------------------------------------------------------------------


 

(h)                                 Reinstatement.  The provisions of this
Section 4 shall continue to be effective or be reinstated, and the Senior Debt
shall not be deemed to be paid in full, as the case may be, if at any time any
payment of any of the Senior Debt is rescinded or must otherwise be returned by
the holder thereof upon the commencement or during the pendency of a Proceeding
or otherwise, all as though such payment had not been made.

 

SECTION 5. 

 

(a)                                  Agreement to Obtain Regulatory Approvals
and Rating Agency Affirmations.  The Company shall, and shall cause GEMIC and
the other Subsidiaries of the Company to, use reasonable best efforts to obtain,
prior to the Termination Date, all Regulatory Approvals and Rating Agency
Affirmations in respect of the early withdrawal from GEMIC’s contingency reserve
of, and the payment by GEMIC of a dividend (whether ordinary or extraordinary)
in the amount of, $700,000,000 and the payment of the principal amount of this
Note in the amount of $550,000,000.  If the Company is unable to obtain any
Regulatory Approval or Rating Agency Affirmation in the amount of $700,000,000
in respect of the early withdrawal from GEMIC’s contingency reserve or the
payment of a dividend (whether ordinary or extraordinary) or any Rating Agency
Affirmation in the amount of $550,000,000 in respect of the payment of the
principal amount of this Note, the Company shall, and shall cause GEMIC and the
other Subsidiaries of the Company to, use reasonable best efforts to obtain,
prior to the Termination Date, all Regulatory Approvals and Rating Agency
Affirmations in respect of the maximum amount that the applicable Governmental
Authority or Rating Agency will approve.  If any Rating Agency Affirmation
obtained prior to the Maturity Date is an Interim Rating Agency Affirmation or
if any of the Rating Agency Affirmations are not obtained prior to the Maturity
Date, the Company shall, and shall cause GEMIC and the other Subsidiaries of the
Company to, use reasonable best efforts to obtain as promptly as practicable
and, in any event, prior to the Extended Maturity Date, all Rating Agency
Affirmations required to permit the Company to pay the Extended Payment Amount
in full or, if any Rating Agency will not permit the payment of the Extended
Payment Amount in full, the maximum amount that such Rating Agency will
approve.  If any Regulatory Approval obtained prior to the Termination Date
lapses, the Company shall, and shall cause GEMIC and the other Subsidiaries of
the Company to, use reasonable best efforts to obtain as promptly as practicable
any reaffirmation or reissuance of such Regulatory Approval that is required to
permit the Company to pay the Extended Payment Amount in full.  The Company
shall, and shall cause GEMIC and the other Subsidiaries of the Company to,
afford one or more individuals designated in writing by GEFAHI (or any affiliate
of GEFAHI) the opportunity to fully participate in, and consult with respect to,
the process of obtaining the Regulatory Approvals and the Rating Agency
Affirmations, and shall make available to such individuals all correspondence
and other documents relating to such process.

 

(b)                                 Reasonable Best Efforts.  The obligations of
the Company, GEMIC and the other Subsidiaries of the Company to use “reasonable
best efforts” pursuant to Section 5(a) shall in no event require the Company,
GEMIC or any such Subsidiary to (1) incur any additional Indebtedness, repay or
refinance any outstanding Indebtedness, enter into any reinsurance transaction,
or issue any new stock in order to

 

7

--------------------------------------------------------------------------------


 

obtain any Regulatory Approval or Rating Agency Affirmation or (2) take any
action that would (A) result in any material restriction on GEMIC’s status as a
licensed insurer in any state other than New York, or (B) result in any
arrangement or requirement under which GEMIC ceases to write business in New
York other than pursuant to an agreement between GEMIC and the New York
Superintendent of Insurance, the terms and outcomes of which are acceptable to
GEMIC in the sole but reasonable exercise of its discretion (the “Alternative
Licensing Option”).  Without limiting the generality of the foregoing clause
5(b)(2)(B), such agreement must (i) permit an affiliate of GEMIC to write
mortgage guaranty business in New York on substantially the same terms and
conditions as GEMIC currently writes such business, and (ii) not involve the
formal suspension or revocation of GEMIC’s license in, or require GEMIC to
voluntarily withdraw from, the State of New York. 

 

(c)                                  In the event GEMIC’s efforts to obtain
Regulatory Approvals and Rating Agency Affirmations involve the Alternative
Licensing Option, the following shall also be deemed to be elements of such
Regulatory Approvals or Rating Agency Affirmations, as the case may be:  The
affiliate of GEMIC referred to in the last sentence of Section 5(b) hereof must
be (1) approved by each of Fannie Mae and the Federal Home Loan Mortgage
Corporation as a Type I (or, in the case of Fannie Mae, equivalent) insurer, and
(2) acknowledged by the Rating Agencies as having financial strength ratings
equivalent to AA, in each case to the reasonable satisfaction of the Company’s
and GEMIC’s management and without requiring GEMIC to take any actions that
would reasonably be expected to have an adverse impact on GEMIC’s financial
condition or results of operations. 

 

SECTION 6.  Remedies Cumulative.  No failure to exercise or delay in exercising
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  Time is of the essence
in respect of the performance of all payment obligations under this Note.

 

SECTION 7.  Notices.  Any notices or other communications required or permitted
hereunder shall be given in writing and personally delivered with receipt
acknowledged or mailed, postage prepaid, via registered mail, return receipt
requested, if to GEFAHI, at its address first set forth above or any other
address notified in writing by any Holder to the Company, and if to the Company,
at its address at 6620 West Broad Street, Richmond, Virginia, 23230 (attention,
General Counsel), or any other address notified in writing by the Company to the
Holders.  Any notice given in conformity with the foregoing shall be deemed
given when personally delivered or upon the date of delivery specified in the
registered mail receipt.

 

SECTION 8.  Governing Law.  This Note shall be governed by and construed and
interpreted in accordance with the laws of the State of New York

 

8

--------------------------------------------------------------------------------


 

irrespective of the choice of laws principles of the State of New York other
than Section 5-1401 of the General Obligations Law of the State of New York.

 

SECTION 9.  Severability.  If any provision of this Note is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of the Holder hereof in order to
effectuate the provisions hereof and the invalidity of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of any other
provision in any other jurisdiction, including the State of New York.

 

SECTION 10.  Transferability; Successors and Assigns.  This Note shall not be
assignable by GEFAHI or any Holder without the prior written consent of the
Company other than to any direct or indirect wholly owned subsidiary of the
General Electric Company.  This Note shall not be assignable by the Company
without the prior written consent of all of the Holders.  Subject to the
foregoing, this Note shall be binding upon and inure to the benefit of the
Holders and the Company and their respective transferees, successors and
assigns. 

 

SECTION 11.  Replacement of Note.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and the Company’s receipt of an indemnity agreement of the Holders
reasonably satisfactory to the Company, the Company will, at the expense of the
Holders, execute and deliver, in lieu thereof, a new Note of like terms.

 

SECTION 12.  Definitions.

 

(a)                                  For purposes of this Note, the following
terms have the following meanings:

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to close.

 

“Common Stock” means the Class A common stock, par value $.001 per share, and
the Class B common stock, par value $.001 per share, of the Company.

 

“Company” shall have the meaning ascribed to such term in the first paragraph of
this Note.

 

“Designated Senior Debt” means any Senior Debt that has, at the time of
determination, an aggregate principal amount outstanding of at least $25,000,000
(including the amount of all undrawn commitments and matured and contingent
reimbursement obligations pursuant to letters of credit thereunder).

 

9

--------------------------------------------------------------------------------


 

“Extended Maturity Date” means the earlier of (i) subject to any extension
needed to obtain a reaffirmation or reissuance of any Regulatory Approval that
lapses, 60 days following the first date after the Maturity Date on which Rating
Agency Affirmations are obtained for the full Extended Payment Amount and (ii)
May 24, 2006.

 

“Extended Payment Amount” means the excess of (i) the lowest amount specified in
any Regulatory Approval obtained prior to the Maturity Date for a withdrawal or
a dividend (not to exceed $700,000,000) over (ii) the sum of (x) $150,000,000
and (y) the Payment Amount.

 

“GEMIC” means General Electric Mortgage Insurance Corporation, a North Carolina
corporation.

 

“Governmental Authority” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any governmental authority, agency, department, board, commission or
instrumentality whether federal, state, local or foreign (or any political
subdivision thereof), any tribunal, court or arbitrator(s) of competent
jurisdiction, and Fannie Mae and the Federal Home Loan Mortgage Corporation.

 

“Holders” shall have the meaning ascribed to such term in the first paragraph of
this Note.

 

“Indebtedness” shall mean any indebtedness, whether or not contingent, for or in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof) or representing the balance deferred and unpaid of the purchase price
of any property, including pursuant to capital leases (except any such balance
that constitutes an accrued expense or a trade payable), if and to the extent
any of the foregoing indebtedness would appear as a liability upon a balance
sheet of such person or entity prepared on a consolidated basis in accordance
with generally accepted accounting principles, and including, to the extent not
otherwise included, the guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of the
foregoing indebtedness.

 

“Interim Rating Agency Affirmation” means any Rating Agency Affirmation obtained
prior to the Maturity Date that specifies (i) a withdrawal or dividend in an
amount less than the lowest amount specified in any Regulatory Approval obtained
prior to the Maturity Date or (ii) the

 

10

--------------------------------------------------------------------------------


 

payment of the principal amount of this Note in an amount less than the excess
of the lowest amount specified in any Regulatory Approval obtained prior to the
Maturity Date over $150,000,000.

 

“Maturity Date” means May 24, 2005.

 

“Payment Amount” shall have the meaning ascribed to such term in Section 2(a).

 

“Payment Blockage Notice” shall have the meaning ascribed to such term in
Section 4(b)(ii).

 

“Payment Place” shall have the meaning ascribed to such term in the first
paragraph of this Note.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization
and a governmental entity or any department, agency or political subdivision
thereof.

 

“Post-Commencement Interest” means all interest accrued or accruing after the
commencement of any Proceeding (and interest that would accrue but for the
commencement of any Proceeding) in accordance with and at the contract rate
(including, without limitation, any rate applicable upon default) specified in
the agreement or instrument creating, evidencing or governing any Senior Debt,
whether or not, pursuant to applicable law or otherwise, the claim for such
interest is allowed as a claim in such Proceeding.

 

“Proceeding” shall have the meaning ascribed to such term in Section 4(b).

 

“Rating Agencies” means Standard & Poor’s Ratings Group, Moody’s Investors
Service, Inc. and Fitch Ratings Ltd., and any successor to any such rating
agency.

 

“Rating Agency Affirmations” means affirmations (i) from each of the Rating
Agencies that the financial strength rating of GEMIC will not decrease or be
placed on credit watch and (ii) from Standard & Poor’s Ratings Group and Moody’s
Investors Service, Inc. that the senior unsecured debt rating of the Company
will not decrease or be placed on credit watch, in each case as a result of (A)
the withdrawal of up to $700,000,000, or a lesser amount as specified by any of
the Rating Agencies or Regulatory Approvals, from GEMIC’s contingency reserve,
(B) the payment by GEMIC of a dividend (whether ordinary or extraordinary) of up
to $700,000,000, or a lesser amount as specified by any of the Rating Agencies
or Regulatory Approvals and (C) the payment

 

11

--------------------------------------------------------------------------------


 

of the principal amount of this Note in an amount of up to $550,000,000, or a
lesser amount as specified by any of the Rating Agencies or Regulatory
Approvals.

 

“Regulatory Approvals” means all approvals or consents from any Governmental
Authority that are required to permit the Company and GEMIC to effect the early
withdrawal from GEMIC’s contingency reserve of, and the payment by GEMIC of a
dividend (whether ordinary or extraordinary) in the amount of, $700,000,000, or
such lesser amount as may be specified by any such Governmental Authority.

 

“Senior Debt” means the principal of and premium, if any, and interest on
(including Post-Commencement Interest) and other amounts due on or in connection
with any Debt of the Company (other than the Subordinated Debt), whether
outstanding on the date of this Note or hereafter created, incurred or assumed,
unless, in the case of any particular Debt, the instrument creating or
evidencing the same or pursuant to which the same is outstanding expressly
provides that such Indebtedness shall not be senior in right of payment to the
Subordinated Debt. 

 

“Significant Subsidiary” shall mean a “significant subsidiary” of the Company as
defined in Rule 1-02(v) of Regulation S-X under the Securities Exchange Act of
1933, as amended, and the Securities Exchange Act of 1934, as amended, as said
Regulation may be amended from time to time, or any other Subsidiary of the
Company that has guaranteed or assumed any obligations of the Company under this
Note.

 

“Subordinated Debt” shall have the meaning ascribed to such term in Section
4(a).

 

“Subsidiary” shall mean any person or entity of which at least a majority of the
capital stock or other equity interests (including partnership interests) having
ordinary voting power for the election of directors or other governing body of
such person or entity is owned or controlled by the Company, directly or
indirectly through one or more subsidiaries.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2(e).

 

(b)                                 Unless otherwise provided herein, (i) the
word “from” shall mean from and including and (ii) the words “to” or “until”
shall mean to and until but excluding.

 

(c)                                  All references to “Sections” in this Note
shall be to Sections of this Note unless otherwise specifically provided.

 

12

--------------------------------------------------------------------------------


 

SECTION 13.  Descriptive Headings.  The descriptive headings of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

IN WITNESS WHEREOF, each of the Company and the Holder has caused this Note to
be executed by its duly authorized officer as of the day and year first written
above.

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

By:

 /s/ Joseph J. Pehota

 

 

 

Name:

 Joseph J. Pehota

 

 

 

Title:

 Senior Vice President

 

 

 

 

 

 

GE FINANCIAL ASSURANCE HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Kathryn A. Cassidy

 

 

 

Name:

 Kathryn A. Cassidy

 

 

 

Title:

 Senior Vice President and Treasurer

 

 

13

--------------------------------------------------------------------------------
